Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 1 of 31    PageID #: 333


                                                                            EXHIBIT B




                                                                  Select Service




                    HOTEL MANAGEMENT AGREEMENT

                                  between

                   OLYMPIA HOTEL MANAGEMENT, LLC

                                   AND

                        RIVER EAGLE HOTELS LLC



                                May 9, 2014




  (W4257934. ll
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 2 of 31   PageID #: 334
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 3 of 31   PageID #: 335
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 4 of 31   PageID #: 336
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 5 of 31   PageID #: 337
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 6 of 31   PageID #: 338
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 7 of 31   PageID #: 339
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 8 of 31   PageID #: 340
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 9 of 31   PageID #: 341
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 10 of 31   PageID #: 342
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 11 of 31   PageID #: 343
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 12 of 31   PageID #: 344
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 13 of 31   PageID #: 345
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 14 of 31   PageID #: 346
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 15 of 31   PageID #: 347
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 16 of 31   PageID #: 348
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 17 of 31   PageID #: 349
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 18 of 31   PageID #: 350
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 19 of 31   PageID #: 351
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 20 of 31   PageID #: 352
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 21 of 31   PageID #: 353
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 22 of 31   PageID #: 354
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 23 of 31   PageID #: 355
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 24 of 31   PageID #: 356
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 25 of 31   PageID #: 357
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 26 of 31   PageID #: 358
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 27 of 31   PageID #: 359
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 28 of 31   PageID #: 360
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 29 of 31   PageID #: 361
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 30 of 31   PageID #: 362
Case 2:20-cv-00136-NT Document 26-2 Filed 10/15/20 Page 31 of 31   PageID #: 363
